As filed with the Securities and Exchange Commission on February 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell President DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2011 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. DoubleLine Total Return Bond Fund Schedule of Investments (Unaudited) December 31, 2010 Principal Amount Security Description Rate Maturity Value $ Collateralized Mortgage Obligations - 48.8% Adjustable Rate Mortgage Trust, Series 2005-2 0.74% # 06/25/2035 Adjustable Rate Mortgage Trust, Series 2007-3 3.86% # ^ 11/25/2037 Aegis Asset Backed Securities Trust, Series 2003-2 2.81% # 11/25/2033 Aegis Asset Backed Securities Trust, Series 2004-1 2.29% # 04/25/2034 Aegis Asset Backed Securities Trust, Series 2004-2 1.56% # 06/25/2034 American Home Mortgage Investment Trust, Series 2005-1 2.46% # 06/25/2045 American Home Mortgage Investment Trust, Series 2006-2 6.60% # 06/25/2036 Argent Securities, Inc., Series 2004-W6 0.81% # 04/25/2034 Asset Backed Securities Corporation, Series 2003-HE6-M1 0.91% # 11/25/2033 Asset Backed Securities Corporation, Series 2004-HE3-M2 1.38% # 06/25/2034 Banc of America Alternative Loan Trust, Series 2005-6-2CB2 6.00% 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-8-2CB1 6.00% 09/25/2035 Banc of America Alternative Loan Trust, Series 2006-5-CB14 6.00% # 06/25/2046 Banc of America Alternative Loan Trust, Series 2006-8-1A1 6.24% #I/O I/F 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A2 0.71% # 11/25/2036 Banc of America Alternative Loan Trust, Series 2007-2-2A1 6.00% 06/25/2037 Banc of America Commercial Mortgage Inc., Series 2002-2-G 5.85% ^ 07/11/2043 Banc of America Commercial Mortgage, Inc., Series 2004-6-XP 0.67% # I/O 12/10/2042 Banc of America Commercial Mortgage, Inc., Series 2005-4-XP 0.19% # I/O 07/10/2045 Banc of America Commercial Mortgage, Inc., Series 2006-1-XP 0.33% # I/O 09/10/2045 Banc of America Funding Corporation, Series 2009-R15A-4A2 5.75% # ^ 12/26/2036 Banc of America Funding Trust, Series 2005-6 5.50% 10/25/2035 Banc of America Funding Trust, Series 2006-2 22.04% # I/F 03/25/2036 Banc of America Funding Trust, Series 2006-2 6.00% 03/25/2036 Banc of America Funding Trust, Series 2006-3 6.31% # 03/25/2036 Banc of America Funding Trust, Series 2006-7 5.91% # 10/25/2036 Banc of America Funding Trust, Series 2006-8T2 6.10% # 10/25/2036 Banc of America Funding Trust, Series 2006-B 5.70% # 03/20/2036 Banc of America Funding Trust, Series 2006-G 0.48% # 07/20/2036 Banc of America Funding Trust, Series 2006-H 6.03% # 09/20/2046 Banc of America Funding Trust, Series 2007-1 5.84% # 01/25/2037 Banc of America Funding Trust, Series 2007-3 5.83% # 04/25/2037 Banc of America Funding Trust, Series 2009-R14 15.97% # ^ I/F 06/26/2035 Banc of America Funding Trust, Series 2010-R1 13.89% # ^ I/F 07/28/2036 Banc of America Mortgage Securities, Inc., Series 2004-K-4A1 5.24% # 12/25/2034 BCRR Trust, Series 2010-LEAF-27A 4.23% # ^ 07/22/2016 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-4-4A1 5.91% # 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-2A1 5.25% 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2006-AC1-IA1 5.75% 02/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-IA2A 6.00% 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-IA3A 6.50% 10/25/2036 Bear Stearns Commercial Mortgage Securities, Inc., Series 2000-WF1-F 8.20% # 02/15/2032 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-16-X-2 0.87% # I/O 02/13/2046 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR5-X2 0.82% # I/O 07/11/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR6 0.80% # I/O 11/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR7-X2 0.38% # I/O 02/11/2041 Capital Trust, Series 2005-3A-A2 5.16% ^ 06/25/2035 Centex Home Equity Loan Trust, Series 2004-A 4.93% # 01/25/2034 Chase Commercial Mortgage Securities, Series 2000-3 7.87% # 10/15/2032 Chase Mortgage Loan, Series 2003-4-2M1 1.16% # 03/25/2033 Chaseflex Trust, Series 2006-1-2A2 5.94% # 06/25/2036 Citi Mortgage Alternative Loan Trust, Series 2006-A2-A2 6.00% 05/25/2036 Citi Mortgage Alternative Loan Trust, Series 2006-A5-A3 6.00% 10/25/2036 Citi Mortgage Alternative Loan Trust, Series 2007-A1-1A7 6.00% 01/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 5.50% 02/25/2035 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 6.04% # 09/25/2036 Citigroup Commercial Mortgage Securities, Inc., Series 2004-C2 0.91% # ^ I/O 10/15/2041 Citigroup Commercial Mortgage Securities, Inc., Series 2006-C5 5.50% # ^ 10/15/2049 Citigroup Commercial Mortgage Securities, Inc., Series 2009-RR1 5.32% ^ 12/21/2049 Citigroup Mortgage Loan Trust, Inc., Series 2005-9-21A1 5.50% 10/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2006-FX1- A6 5.85% # 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF1-A2D 5.92% # 03/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2D 6.16% # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-12-2A1 6.50% ^ 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-2-2A 6.00% 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-9-2A2 6.50% ^ 05/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-2-5A1 5.50% # ^ 12/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 11.09% # ^ 12/25/2036 Citimortgage Alternative Loan Trust, Series 2007-A5-1A11 6.00% 05/25/2037 Commercial Mortgage, Series 2007-C9-A2 5.81% # 12/10/2049 Commercial Mortgage Pass-Through Certificates, Series 2001-J1A 7.21% # ^ 02/16/2034 Countrywide Alternative Loan Trust, Series 2005-26CB-A11 12.58% # I/F 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-1A2 1.01% # 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-60T1-1A 34.02% # I/F 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A14 5.50% 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-79CB-A5 5.50% 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-85CB-2A6 20.68% # I/F 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-86CB-A5 5.50% 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-J10-1A11 5.50% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 0.96% # 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A15 5.50% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-1A3 5.50% 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-6A1 6.50% 09/25/2032 Countrywide Alternative Loan Trust, Series 2005-J2-1A5 0.76% # 04/25/2035 Countrywide Alternative Loan Trust, Series 2005-J2-1A6 4.74% # I/O I/F 04/25/2035 Countrywide Alternative Loan Trust, Series 2006-12CB-A3 5.75% 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-15CB-A1 6.50% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A12 0.86% # 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A13 5.25% # I/O I/F 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A15 6.00% 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A14 6.89% # I/O I/F 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A5 0.86% # 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A17 6.25% 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A12 44.46% # I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A23 32.24% # I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-36T2-2A1 6.25% 12/25/2036 Countrywide Alternative Loan Trust, Series 2006-39CB-1A10 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-6CB-1A4 5.50% 05/25/2036 Countrywide Alternative Loan Trust, Series 2007-11T1-A24 38.34% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A25 6.00% 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-1A10 37.44% # I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB 27.36% # I/F 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 7.00% 03/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A12 38.64% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A8 38.52% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A4 0.76% # 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A5 5.24% # I/O I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-2A1 6.00% 05/25/2037 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 5.43% 02/25/2033 Countrywide Home Loans, Series 2002-32-2A6 5.00% 01/25/2018 Countrywide Home Loans, Series 2005-27-2A1 5.50% 12/25/2035 Countrywide Home Loans, Series 2005-HYB8-1A1 2.77% # 12/20/2035 Countrywide Home Loans Mortgage Pass Through Trust, Series 2007-15-1A16 6.25% 09/25/2037 Countrywide Home Loans Mortgage Pass Through Trust, Series 2007-7-A2 5.75% 06/25/2037 Countrywide Home Loans Mortgage Pass Through Trust, Series 2007-9-A11 5.75% 07/25/2037 Countrywide Home Loans Mortgage Pass Through Trust, Series 2007-J3-A1 0.76% # 07/25/2037 Countrywide Home Loans Mortgage Pass Through Trust, Series 2007-J3-A2 5.24% # I/O I/F 07/25/2037 Credit Suisse First Boston Commercial Mortgage Pass-Through Certificates, Series 2001-CF2 6.56% ^ 02/15/2034 Credit Suisse First Boston Commercial Mortgage Pass-Through Certificates, Series 2001-CK3 7.29% ^ 06/15/2034 Credit Suisse First Boston Commercial Mortgage Pass-Through Certificates, Series 2004-C3 0.63% # ^ I/O 07/15/2036 Credit Suisse First Boston Commercial Mortgage Pass-Through Certificates, Series 2005-C1 0.32% # ^ I/O 02/15/2038 Credit Suisse First Boston Commercial Mortgage Pass-Through Certificates, Series 2005-C4 0.23% # ^ I/O 08/15/2038 Credit Suisse First Boston Commercial Mortgage Pass-Through Certificates, Series 2006-TFL2 0.57% # ^ 10/15/2021 Credit Suisse First Boston Commercial Mortgage Pass-Through, Series 2001-CF2 6.51% 02/15/2034 Credit Suisse First Boston Mortgage Backed Trust, Series 2005-12 7.00% 01/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-3 6.11% # 11/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-4 5.68% # 12/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2007-1 5.90% # 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-AR8-2A1 2.86% # 09/25/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 5.50% 11/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-2 5.04% # I/O I/F 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2 0.96% # 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2 6.50% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6 6.00% 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6 7.00% 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-7 6.00% 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9 38.34% # I/F 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2009-1R 4.88% # ^ 07/20/2035 Credit-Based Asset Servicing and Securitization, Series 2005-CB6-A4 5.16% # 06/25/2035 Credit-Based Asset Servicing and Securitization, Series 2007-MX1-A3 5.83% # ^ 12/25/2036 Deutsche ALT-A Securities Inc. Alternate Loan, Series 2005-4-A5 5.50% # 09/25/2035 Deutsche ALT-A Securities Inc. Alternate Loan, Series 2005-5-1A6 34.02% # I/F 11/25/2035 Deutsche ALT-A Securities Inc. Alternate Loan, Series 2005-5-2A1 0.46% # 11/25/2035 Deutsche ALT-A Securities Inc. Alternate Loan, Series 2005-5-2A2 5.04% # I/O I/F 11/25/2035 Deutsche ALT-A Securities Inc. Alternate Loan, Series 2007-1-A7 0.42% # 08/25/2037 Deutsche ALT-A Securties, Inc. Alternate Loan, Series 2006-AF1-A3 0.44% # 04/25/2036 Deutsche ALT-B Securities Inc. Mortgage Loan Trust, Series 2006-AB2-A2 6.16% # 06/25/2036 Deutsche ALT-B Securities Inc. Mortgage Loan Trust, Series 2006-AB4-A3 5.90% # 10/25/2036 Deutsche ALT-B Securities Inc. Mortgage Loan Trust, Series 2006-AB4-A6A1 5.87% # 10/25/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4A12 13.94% # I/F ^ 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI1 11.62% # I/F ^ 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5A14 11.65% # I/F ^ 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI1 18.33% # I/F ^ 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI3 12.09% # I/F ^ 04/15/2036 DLJ Commercial Mortgage Corp., Series 2000-CKP1-B1 7.95% # 11/10/2033 Ellington Loan Acquisition Trust, Series 2007-1-A2A2 1.06% # ^ 05/25/2037 Extended Stay American Trust, Series 2010-ESH-XA1 3.13% # ^ I/O 12/05/2012 Extended Stay American Trust, Series 2010-ESH-XB1 1.17% # ^ I/O 12/05/2012 First Horizon Alternative Mortgage Securities, Series 2006-FA1-1A6 1.01% # 09/25/2034 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 6.00% 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA7-A8 6.25% 12/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 5.50% 05/25/2035 First Horizon Mortgage Trust, Series 2005-2-1A6 22.85% # I/F 06/25/2032 First Horizon Mortgage Trust, Series 2005-6-1A1 5.50% 11/25/2035 First Union Commercial Mortgage Securities, Inc., Series 2000-C2-G 8.36% # 10/15/2032 First Union Commercial Mortgage Securities, Inc., Series 2001-C1-F 6.84% 03/15/2033 Freehold Railway Mall Trust, Series 2001-FRM 6.69% # ^ 07/12/2016 GE Capital Commercial Mortgage Corporation, Series 2004-C2 0.77% # ^ I/O 03/10/2040 G-Force, LLC, Series 2005-RRA-A1 4.39% ^ 08/22/2036 GMAC Commercial Mortgage Securities, Inc., Series 2003-C3 4.65% 04/10/2040 GMAC Commercial Mortgage Securities, Inc., Series 2004-C1 1.02% # ^ I/O 03/10/2038 GMAC Commercial Mortgage Securities, Inc., Series 2004-C2 0.56% # ^ I/O 08/10/2038 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3 0.80% # I/O 12/10/2041 GMAC Mortgage Corporation Loan Trust, Series 2004-J2-A6 16.26% # I/F 06/25/2034 Greenwish Capital Commercial Funding Corporation, Series 2004-FL2 0.66% # ^ 11/05/2019 GS Mortgage Securities Corporation, Series 2008-2R-1A1 7.50% # ^ 09/25/2036 GSAA Home Equity Trust, Series 2005-12-AF3 5.07% # 09/25/2035 GSAA Home Equity Trust, Series 2006-18-AF3A 5.77% # 11/25/2036 GSAA Home Equity Trust, Series 2006-18-AF6 5.68% # 11/25/2036 GSAA Home Equity Trust, Series 2006-4-4A1 0.36% # 03/25/2036 GSR Mortgage Loan Trust, Series 2005-6F-3A16 5.50% 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A16 6.00% 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A9 6.64% # I/O I/F 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-4A1 0.76% # 06/25/2035 GSR Mortgage Loan Trust, Series 2005-7F-3A1 0.76% # 09/25/2035 GSR Mortgage Loan Trust, Series 2006-2F-2A3 5.75% 02/25/2036 Gulf Stream Compass Ltd., Series 2002-1A-A 0.88% # ^ 12/19/2014 Harborview Mortgage Loan Trust, Series 2005-14-3A1A 3.19% # 12/19/2035 Home Equity Asset Trust, Series 2004-7 0.92% # 01/25/2035 Home Equity Mortgage Trust, Series 2003-3-M1 1.55% # 08/25/2033 Homebanc Mortgage Trust, Series 2005-1 0.75% # 03/25/2035 Homebanc Mortgage Trust, Series 2006-1 5.75% # 04/25/2037 HSI Asset Loan Obligation, Series 2006-2-2A1 5.50% 12/25/2021 IMPAC Trust, Series 2002-9F-A1 4.72% # 12/25/2032 Indymac Mortgage Loan Trust, Series 2007-F2-1A2 6.00% 07/25/2037 Jefferies & Co. Research Trust, Series 2010-R1-1A1 6.00% # ^ 03/26/2037 Jefferies & Co. Research Trust, Series 2010-R6-1A2 6.00% ^ 09/26/2037 JP Morgan Alternative Loan Trust, Series 2005-S1-2A9 6.00% 12/25/2035 JP Morgan Alternative Loan Trust, Series 2006-A6-1A2 0.33% # 11/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S1-1A8 5.75% 03/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 6.19% # 05/25/2036 JP Morgan Chase, Series 2007-CIBC18-X 0.45% # I/O 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2001-C1-F 7.10% # ^ 10/12/2035 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2001-CIC2-C 6.74% # 04/15/2035 JP Morgan Chase Commercial Mortgage Security Corp., Series 2004-CBX-X1 0.35% # ^ I/O 01/12/2037 JP Morgan Commercial Mortgage Certificates, Series 1997-C5-F 7.56% 09/15/2029 JP Morgan Commercial Mortgage Certificates, Series 2003-CIBC7-A3 4.45% 01/12/2038 JP Morgan Commercial Mortgage Certificates, Series 2005-LDP3-X2 0.17% # I/O 08/15/2042 JP Morgan Commercial Mortgage Certificates, Series 2005-LDP4 0.12% # ^ I/O 10/15/2042 JP Morgan Commercial Mortgage Certificates, Series 2006-CIBC16-X2 0.51% # I/O 05/12/2045 JP Morgan Mortgage Acquisition Trust, Series 2006-WF1-A5 6.41% # 07/25/2036 JP Morgan Mortgage Trust, Series 2003-A1-4A2 4.50% # 10/25/2033 JP Morgan Mortgage Trust, Series 2007-S3 5.50% 08/25/2022 JP Morgan Mortgage Trust, Series 2007-S3 6.00% 08/25/2037 JP Morgan Research Trust, Series 2010-1-1A4 6.00% # ^ 02/26/2037 JP Morgan Research Trust, Series 2010-8-2A3 4.50% ^ 11/26/2034 LB Commercial Mortgage Trust, Series 2001-C2-A2 6.65% 11/15/2027 LB-UBS Commercial Mortgage Trust, Series 2001-WM-B 6.65% ^ 07/14/2016 LB-UBS Commercial Mortgage Trust, Series 2005-C1-XCP 0.72% # I/O 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2005-C2-XCP 0.32% # I/O 04/15/2040 LB-UBS Commercial Mortgage Trust, Series 2005-C5-XCP 0.41% # I/O 09/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL 0.32% # ^ I/O 11/15/2038 Lehman Mortgage Trust, Series 2005-3-2A3 5.50% 01/25/2036 Lehman Mortgage Trust, Series 2006-1-1A1 1.01% # 02/25/2036 Lehman Mortgage Trust, Series 2006-1-1A2 4.49% # I/O I/F 02/25/2036 Lehman Mortgage Trust, Series 2006-5-2A1 0.61% # 09/25/2036 Lehman Mortgage Trust, Series 2006-5-2A2 6.89% # I/O I/F 09/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 29.48% # I/F 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A5 0.86% # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A6 4.89% # I/O I/F 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A1 0.64% # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A2 6.36% # I/O I/F 01/25/2037 Lehman Mortgage Trust, Series 2007-2-1A1 5.75% 03/25/2037 Lehman Mortgage Trust, Series 2007-4-2A11 0.59% # 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A8 6.41% # I/O I/F 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A9 0.59% # 05/25/2037 Lehman Mortgage Trust, Series 2007-5-7A3 7.50% 10/25/2036 Lehman Mortgage Trust, Series 2007-6-1A8 6.00% 07/25/2037 Lehman XS Trust, Series 2005-10-2A3B 5.55% # 01/25/2036 Lehman XS Trust, Series 2005-4-2A3A 5.00% # 10/25/2035 Lehman XS Trust, Series 2006-19-A1 0.36% # 12/25/2036 MASTR Alternative Loans Trust, Series 2005-2-3A1 6.00% 03/25/2035 MASTR Alternative Loans Trust, Series 2005-5-2A3 5.50% 07/25/2025 MASTR Alternative Loans Trust, Series 2007-1-2A7 6.00% 10/25/2036 MASTR Asset Backed Securities Trust, Series 2003-OPT1-M3 4.39% # 12/25/2032 MASTR Asset Backed Securities Trust, Series 2005-2 2.66% # 03/25/2035 MASTR Asset Securities Trust, Series 2007-1 5.50% 11/25/2037 MASTR Seasoned Securitization Trust, Series 2005-2-1A4 6.00% 10/25/2032 MASTR Seasoned Securitization Trust, Series 2005-2-2A1 0.66% # 10/25/2032 Merrill Lynch Mortgage Trust, Series 2004-BPC1-XP 0.94% # ^ I/O 10/12/2041 Morgan Stanley Capital, Inc., Series 1999-LIFE1-G 7.09% # ^ 04/15/2033 Morgan Stanley Capital, Inc., Series 2001-TOP1-A4 6.66% 02/15/2033 Morgan Stanley Capital, Inc., Series 2003-NC6-M2 3.19% # 06/25/2033 Morgan Stanley Capital, Inc., Series 2004-HQ4-X2 0.36% # ^ I/O 04/14/2040 Morgan Stanley Capital, Inc., Series 2005-IQ9-X2 1.21% # ^ I/O 07/15/2056 Morgan Stanley Mortgage Loan Trust, Series 2005-10-1A1 0.96% # 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A1 0.54% # 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-11-1A6 6.23% # 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A3A 5.65% # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A6 5.58% # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-2-2A3 5.75% 02/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A4A 6.08% # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-1A2A 5.62% # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A3S 5.86% # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A4S 5.96% # 01/25/2047 Morgan Stanley Re-Remic Trust, Series 2010-R9-1A 4.00% ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-1B 7.85% # ^ 08/26/2036 New York Mortgage Trust, Series 2005-2-A 0.59% # 08/25/2035 Nomura Asset Acceptance Corporation, Series 2005-AP1-2A5 4.86% # 02/25/2035 Nomura Asset Alternative Loan Trust, Series 2006-AF1-IA2 6.16% # 05/25/2036 Nomura Asset Alternative Loan Trust, Series 2006-AF1-IA3 6.41% 05/25/2036 Nomura Asset Alternative Loan Trust, Series 2006-AP1-A2 5.52% # 01/25/2036 Nomura Asset Alternative Loan Trust, Series 2006-AP1-A3 5.65% 01/25/2036 Nomura Asset Alternative Loan Trust, Series 2006-WF1-A2 5.76% # 06/25/2036 Nomura Home Equity Loan Trust, Series 2006-AF1-A2 5.80% # 10/25/2036 Nomura Home Equity Loan Trust, Series 2007-1-1A1 6.06% # 02/25/2037 Nomura Home Equity Loan Trust, Series 2007-1-1A3 5.99% # 02/25/2037 Option One Mortgage Loan Trust, Series 2002-2-A 0.80% # 06/25/2032 Option One Mortgage Loan Trust, Series 2004-3-M3 0.91% # 11/25/2034 PHH Alternative Mortgage Trust, Series 2007-2-3A1 6.00% 05/25/2037 PNC Mortgage Accpetance Corporation, Series 1999-CM1-B3 7.10% ^ 12/10/2032 Popular ABS Mortgage Pass-Thru Trust, Series 2005-5-AF6 5.33% # 11/25/2035 Prime Mortgage Trust, Series 2006-DR1-2A1 5.50% ^ 05/25/2035 Prime Mortgage Trust, Series 2006-1-2A5 6.00% 06/25/2036 Prudential Mortgage Capital Funding, LLC, Series 2001-C1-F 7.27% # ^ 05/10/2034 Renaissance Home Equity Loan Trust, Series 2006-1-AF6 5.75% # 05/25/2036 Renaissance Home Equity Loan Trust, Series 2006-4-AF4 5.47% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2006-4-AF5 5.69% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF2 5.68% # 06/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF5 6.20% # 06/25/2037 Residential Accredit Loans, Inc., Series 2005-QS12-A11 48.28% # I/F 08/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-1A6 5.50% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-A1 0.96% # 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-A2 4.79% # I/O I/F 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS14-2A1 6.00% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-IIA 6.00% 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A1 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A10 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A2 1.11% # 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A4 4.89% # I/O I/F 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A6 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 5.50% 01/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 5.75% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-1A1 6.50% 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS1-A6 40.86% # I/F 01/25/2036 Residential Accredit Loans, Inc., Series 2006-QS4-A8 1.36% # 04/25/2036 Residential Accredit Loans, Inc., Series 2007-QS1-1A4 6.00% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS2-A6 6.25% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A5 0.56% # 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A8 6.44% # I/O I/F 03/25/2037 Residential Asset Securities Corporation, Series 06-KS4-A3 0.41% # 01/25/2035 Residential Asset Securitization Trust, Series 2002-KS1-AI6 6.08% 06/25/2032 Residential Asset Securitization Trust, Series 2003-KS11-MI1 5.13% 01/25/2034 Residential Asset Securitization Trust, Series 2004-RS5-AI6 5.55% # 05/25/2034 Residential Asset Securitization Trust, Series 2004-RS8-AI4 5.06% 06/25/2032 Residential Asset Securitization Trust, Series 2004-RS9-AI4 4.77% # 10/25/2032 Residential Asset Securitization Trust, Series 2004-RS9-Ii6 4.72% # 07/25/2034 Residential Asset Securitization Trust, Series 2004-RZ2-AI4 5.35% # 02/25/2033 Residential Asset Securitization Trust, Series 2005-A11-2A4 6.00% 10/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A7 4.74% # I/O I/F 11/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A8 0.81% # 11/25/2035 Residential Asset Securitization Trust, Series 2005-A7-A3 5.50% 06/25/2035 Residential Asset Securitization Trust, Series 2005-RS1-AI5 5.41% # 12/25/2034 Residential Asset Securitization Trust, Series 2006-A1-1A3 6.00% 04/25/2036 Residential Asset Securitization Trust, Series 2006-A4-2A5 6.00% 05/25/2036 Residential Asset Securitization Trust, Series 2006-A8-1A1 6.00% 08/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 27.36% # I/F 01/25/2046 Residential Asset Securitization Trust, Series 2007-A3-1A2 44.39% # I/F 04/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A4 5.84% # I/O I/F 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A6 0.66% # 05/25/2037 Residential Funding Mortgage Securities Trust, Series 2005-S9-A8 5.50% 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2006-S5-A15 6.00% 06/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S1-A7 6.00% 01/25/2037 Salomon Brothers Mortgage Securities, Series 2001-C1-C 6.73% # 12/18/2035 Salomon Brothers Mortgage Securities, Series 2001-C1-E 6.31% # 12/18/2035 Sequoia Mortgage Trust, Series 2003-4-2A1 0.61% # 07/20/2033 Soundview Home Loan, Series 2007-1 0.35% # 03/25/2037 Structured Asset Securities Corporation, Series 2002-BC7-M1 1.06% # 10/25/2032 Structured Asset Securities Corporation, Series 2003-18XS-A6 4.04% 06/25/2033 Structured Asset Securities Corporation, Series 2005-10-4A5 18.95% # I/F 12/25/2034 Suntrust Alternative Loan Trust, Series 2005-1F-2A3 5.75% 12/25/2035 Suntrust Alternative Loan Trust, Series 2006-1F-1A3 6.00% 04/25/2036 Thornburg Mortgage Securities Trust, Series 2003-6-A2 1.26% # 12/25/2033 TIAA Real Estate CDO, Series 2002-1 1.59% # ^ 05/22/2037 Wachovia Bank Commercial Mortgage Trust, Series 2006-C28-A1 5.32% 10/15/2048 Washington Mutual Mortgage Pass Through Certificates, Series 2005-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass Through Certificates, Series 2005-5-CB12 47.73% # I/F 07/25/2035 Washington Mutual Mortgage Pass Through Certificates, Series 2005-5-CB6 0.86% # 07/25/2035 Washington Mutual Mortgage Pass Through Certificates, Series 2005-9-CX 5.50% I/O 11/25/2035 Washington Mutual Mortgage Pass Through Certificates, Series 2006-1-3A2 5.75% 02/25/2036 Washington Mutual Mortgage Pass Through Certificates, Series 2006-5-1A8 5.75% 07/25/2036 Washington Mutual Mortgage Pass Through Certificates, Series 2006-5-3A5 6.45% # 07/25/2036 Washington Mutual Mortgage Pass Through Certificates, Series 2006-9-A7 5.93% # 10/25/2036 Washington Mutual Mortgage Pass Through Certificates, Series 2007-4-1A4 6.00% 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 37.92% # I/F 06/25/2037 Washington Mutual Mortgage Securities, Series 2005-C1A-A2 5.15% # ^ 05/25/2036 Wells Fargo Alternative Loan Trust, Series 2007-PA3-1A4 5.75% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2005-3-A9 5.50% 05/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-4-A7 22.85% # I/F 04/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 2.89% # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-1A4 18.67% # I/F 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-3-A6 5.50% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-2A2 5.50% 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A1 0.00% P/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A2 6.00% I/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 6.00% 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-3A2 5.25% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A6 23.43% # I/F 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A32 5.75% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A14 38.22% # I/F 07/25/2037 Total Collateralized Mortgage Obligations (Cost $1,923,102,139) US Government Agency Obligations - 42.0% Federal Home Loan Mortgage Corporation, Series 2519-ZD 5.50% 11/15/2032 Federal Home Loan Mortgage Corporation, Series 2596-ZL 5.00% 04/15/2033 Federal Home Loan Mortgage Corporation, Series 2684-ZN 4.00% 10/15/2033 Federal Home Loan Mortgage Corporation, Series 2750-ZT 5.00% 02/15/2034 Federal Home Loan Mortgage Corporation, Series 2825-PZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 2932-Z 5.00% 02/15/2035 Federal Home Loan Mortgage Corporation, Series 2990-JL 6.39% # I/O I/F 03/15/2035 Federal Home Loan Mortgage Corporation, Series 3002-SN 6.16% # I/O I/F 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3014-SJ 10.73% # I/F 08/15/2035 Federal Home Loan Mortgage Corporation, Series 3030-SL 5.84% # I/O I/F 09/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI 6.38% # I/O I/F 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3174-PZ 5.00% 01/15/2036 Federal Home Loan Mortgage Corporation, Series 3187-JZ 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3188-ZK 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-SE 6.24% # I/O I/F 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC 5.73% # I/O I/F 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3315-HZ 6.00% 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3351-ZC 5.50% 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3369-Z 6.00% 09/15/2037 Federal Home Loan Mortgage Corporation, Series 3417-SI 5.92% # I/O I/F 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG 5.39% # I/O I/F 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3451-S 5.77% # I/O I/F 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3473-SM 5.81% # I/O I/F 07/15/2038 Federal Home Loan Mortgage Corporation, Series 3484-SE 5.59% # I/O I/F 08/15/2038 Federal Home Loan Mortgage Corporation, Series 3530-BF 4.50% 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3545-SA 5.87% # I/O I/F 06/15/2039 Federal Home Loan Mortgage Corporation, Series 3582-SA 5.74% # I/O I/F 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3583-GB 4.50% 10/15/2039 Federal Home Loan Mortgage Corporation, Series 3606-CS 6.09% # I/O I/F 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG 6.07% # I/O I/F 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3631-SE 6.05% # I/O I/F 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3641-SB 6.16% # I/O I/F 10/15/2034 Federal Home Loan Mortgage Corporation, Series 3641-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3654-ZB 5.50% 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3666-VZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3667-SB 6.11% # I/O I/F 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3704-EI 5.00% I/O 12/15/2036 Federal Home Loan Mortgage Corporation, Series 3712-SG 23.71% # I/F 08/15/2040 Federal Home Loan Mortgage Corporation, Series 3748-CS 9.49% # I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3752-BS 9.49% # I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-SH 9.28% # I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series CO3490 4.50% 08/01/2040 Federal Home Loan Mortgage Corporation, Series R003-ZA 5.50% 10/15/2035 Federal Home Loan Mortgage Corporation, Series U60299 4.00% 11/01/2040 Federal National Mortgage Association, Series 2002-70-QZ 5.50% 11/25/2032 Federal National Mortgage Association, Series 2002-75-ZG 5.50% 11/25/2032 Federal National Mortgage Association, Series 2003-117-KS 6.84% # I/O I/F 08/25/2033 Federal National Mortgage Association, Series 2003-129-ZT 5.50% 01/25/2034 Federal National Mortgage Association, Series 2003-29-ZL 5.00% 04/25/2033 Federal National Mortgage Association, Series 2003-64-ZG 5.50% 07/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 5.75% 08/25/2043 Federal National Mortgage Association, Series 2004-51-XP 7.44% # I/O I/F 07/25/2034 Federal National Mortgage Association, Series 2004-W10-AG 5.75% 08/25/2034 Federal National Mortgage Association, Series 2004-W4-A5 5.50% 06/25/2034 Federal National Mortgage Association, Series 2005-107-EG 4.50% 01/25/2026 Federal National Mortgage Association, Series 2005-37-ZK 4.50% 05/25/2035 Federal National Mortgage Association, Series 2005-87-SE 5.79% # I/O I/F 10/25/2035 Federal National Mortgage Association, Series 2005-87-SG 6.44% # I/O I/F 10/25/2035 Federal National Mortgage Association, Series 2006-56-SM 6.49% # I/O I/F 07/25/2036 Federal National Mortgage Association, Series 2006-93-SN 6.34% # I/O I/F 10/25/2036 Federal National Mortgage Association, Series 2007-116-BI 5.99% # I/O I/F 05/25/2037 Federal National Mortgage Association, Series 2007-32-SG 5.84% # I/O I/F 04/25/2037 Federal National Mortgage Association, Series 2007-75-ID 5.61% # I/O I/F 08/25/2037 Federal National Mortgage Association, Series 2007-7-GZ 6.00% 07/25/2047 Federal National Mortgage Association, Series 2007-9-SD 6.39% # I/O I/F 03/25/2037 Federal National Mortgage Association, Series 2008-29-ZA 4.50% 04/25/2038 Federal National Mortgage Association, Series 2008-61-SC 5.74% # I/O I/F 07/25/2038 Federal National Mortgage Association, Series 2008-62-SC 5.74% # I/O I/F 07/25/2038 Federal National Mortgage Association, Series 2008-65-SA 5.74% # I/O I/F 08/25/2038 Federal National Mortgage Association, Series 2009-106-EZ 4.50% 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE 5.99% # I/O I/F 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 2009-42-SX 5.74% # I/O I/F 06/25/2039 Federal National Mortgage Association, Series 2009-48-WS 5.69% # I/O I/F 07/25/2039 Federal National Mortgage Association, Series 2009-51-BZ 4.50% 07/25/2039 Federal National Mortgage Association, Series 2009-54-EZ 5.00% 07/25/2039 Federal National Mortgage Association, Series 2009-85-ES 6.97% # I/O I/F 01/25/2036 Federal National Mortgage Association, Series 2009-94-BC 5.00% 11/25/2039 Federal National Mortgage Association, Series 2010-101-SA 4.22% # I/O I/F 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZH 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-117-SA 4.24% # I/O I/F 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD 4.24% # I/O I/F 10/25/2040 Federal National Mortgage Association, Series 2010-126-SU 52.17% # I/F 11/25/2040 Federal National Mortgage Association, Series 2010-126-SX 14.23% # I/F 11/25/2040 Federal National Mortgage Association, Series 2010-137-VS 14.23% # I/F 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA 4.00% 01/25/2041 Federal National Mortgage Association, Series 2010-16-SA 5.19% # I/O I/F 03/25/2040 Federal National Mortgage Association, Series 2010-21-DZ 5.00% 03/25/2040 Federal National Mortgage Association, Series 2010-21-KS 4.69% # I/O I/F 03/25/2040 Federal National Mortgage Association, Series 2010-27-SP 13.92% # I/F 04/25/2040 Federal National Mortgage Association, Series 2010-2-GS 6.19% # I/O I/F 12/25/2049 Federal National Mortgage Association, Series 2010-2-MS 5.99% # I/O I/F 02/25/2050 Federal National Mortgage Association, Series 2010-31-SA 4.74% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 2010-31-VZ 4.00% 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS 4.67% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 2010-35-ES 6.19% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 2010-35-SV 6.19% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 2010-39-LS 18.96% # I/F 05/25/2040 Federal National Mortgage Association, Series 2010-39-SC 16.63% # I/F 05/25/2040 Federal National Mortgage Association, Series 2010-46-MS 4.69% # I/O I/F 05/25/2040 Federal National Mortgage Association, Series 2010-59-MS 5.51% # I/O I/F 06/25/2040 Federal National Mortgage Association, Series 2010-59-PS 6.12% # I/O I/F 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC 4.74% # I/O I/F 01/25/2040 Federal National Mortgage Association, Series 2010-60-VZ 5.00% 10/25/2039 Federal National Mortgage Association, Series 2010-64-EZ 5.00% 06/25/2040 Federal National Mortgage Association, Series 2010-84-ZD 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZG 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-90-SA 5.59% # I/O I/F 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG 23.71% # I/F 09/25/2040 Federal National Mortgage Association, Series 400-S4-BZ 5.19% # I/O I/F 11/25/2039 Federal National Mortgage Association Pass-Thru, Pool 745571 4.00% 01/01/2019 Federal National Mortgage Association Pass-Thru, Pool 888695 5.00% 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 888968 5.00% 08/01/2035 Federal National Mortgage Association Pass-Thru, Pool 93114 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 975116 5.00% 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool AC1032 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD2177 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AD6438 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7018 5.00% 04/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7859 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0146 4.00% 11/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0315 4.50% 01/01/2025 Federal National Mortgage Association Pass-Thru, Pool MA0406 4.50% 05/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0445 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0459 4.00% 07/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0468 5.00% 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0502 4.00% 08/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0517 4.00% 09/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0534 4.00% 10/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0536 4.00% 10/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0587 4.00% 12/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0616 4.00% 01/01/2031 Government National Mortgage Association, Series 2003-67-SP 6.84% # I/O I/F 08/20/2033 Government National Mortgage Association, Series 2003-86-ZK 5.00% 10/20/2033 Government National Mortgage Association, Series 2004-49-Z 6.00% 06/20/2034 Government National Mortgage Association, Series 2004-80-PH 5.00% 07/20/2034 Government National Mortgage Association, Series 2005-21-Z 5.00% 03/20/2035 Government National Mortgage Association, Series 2006-24-CX 38.06% # I/F 05/20/2036 Government National Mortgage Association, Series 2008-42-AI 7.35% # I/O I/F 05/16/2038 Government National Mortgage Association, Series 2008-82-SM 5.79% # I/O I/F 09/20/2038 Government National Mortgage Association, Series 2009-31-ZM 4.50% 08/20/2038 Government National Mortgage Association, Series 2009-41-ZQ 4.50% 06/16/2039 Government National Mortgage Association, Series 2009-48-Z 5.00% 06/16/2039 Government National Mortgage Association, Series 2009-69-TS 5.94% # I/O I/F 04/16/2039 Government National Mortgage Association, Series 2009-87-IG 6.48% # I/O I/F 03/20/2037 Government National Mortgage Association, Series 2010-25-ZB 4.50% 02/16/2040 Government National Mortgage Association, Series 2010-42-ES 5.42% # I/O I/F 04/20/2040 Government National Mortgage Association, Series 2010-62-ZG 5.50% 05/16/2040 Total US Government Agency Obligations (Cost $1,691,673,641) Short Term Investment - 6.7% Fidelity Institutional Government Portfolio 0.02% 1 Total Short Term Investment (Cost $271,623,074) Total Investments - 97.5% (Cost $3,886,398,854) Other Assets in Excess of Liabilities - 2.5% NET ASSETS - 100.0% $ 4,037,031,893 # Variable rate security.Rate disclosed is as of December 31, 2010. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by and under the general supervision of the Fund's Board of Trustees.At December 31, 2010, the value of these securities amounted to $406,890,569 or 10.1% of net assets. 1 Seven-day yield as of December 31, 2010 I/O Interest only security P/O Principal only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates DoubleLine Core Fixed Income Fund Schedule of Investments (Unaudited) December 31, 2010 Par Value Security Description Rate Maturity Value $ Collateralized Mortgage Obligations - 28.1% Adjustable Rate Mortgage Trust, Series 2007-3 3.86% # ^ 11/25/2037 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-IA3A 6.50% 10/25/2036 Citi Mortgage Alternative Loan Trust, Series 2006-A2-A2 6.00% 05/25/2036 Citi Mortgage Alternative Loan Trust, Series 2006-A5-A3 6.00% 10/25/2036 Citi Mortgage Alternative Loan Trust, Series 2007-A1-1A7 6.00% 01/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 5.50% 02/25/2035 Citigroup Mortgage Loan Trust Inc., Series 2006-WF2-A2C 5.85% # 05/25/2036 Commercial Mortgage Pass-Through Certificates, Series 2001-J1A 7.21% # ^ 02/16/2034 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 0.96% # 10/25/2035 Countrywide Alternative Loan Trust, Series 2006-26CB 6.50% 09/25/2036 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 7.00% 03/25/2037 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 5.43% 02/25/2033 Countrywide Home Loans, Series 2002-32-2A6 5.00% 01/25/2018 Countrywide Home Loans Mortgage Pass Through Trust, Series 2007-15-1A16 6.25% 09/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 5.50% 11/25/2035 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4A12 13.94% # I/F ^ 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5A14 11.65% # I/F ^ 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 6.00% 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 5.50% 05/25/2035 First Union Commercial Mortgage Securities, Inc., Series 2000-C2-G 8.36% # 10/15/2032 GE Capital Commercial Mortgage Corporation, Series 2005-C3-XP 0.25% # I/O 07/10/2045 Greenwish Capital Commercial Funding Corporation, Series 2004-FL2 0.66% # ^ 11/05/2019 GSAA Home Equity Trust, Series 2006-4-4A1 0.36% # 03/25/2036 GSR Mortgage Loan Trust, Series 2005-6F-3A16 5.50% 07/25/2035 GSR Mortgage Loan Trust, Series 2006-2F-5A1 4.50% 01/25/2021 HSI Asset Loan Obligation, Series 2006-2-2A1 5.50% 12/25/2021 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 6.19% # 05/25/2036 JP Morgan Commercial Mortgage Certificates, Series 2006-CIBC16-X2 0.51% # I/O 05/12/2045 Lehman Mortgage Trust, Series 2006-9-1A19 29.48% # I/F 01/25/2037 Lehman Mortgage Trust, Series 2007-2-1A1 5.75% 03/25/2037 MASTR Alternative Loans Trust, Series 2005-2-3A1 6.00% 03/25/2035 MASTR Alternative Loans Trust, Series 2007-1-2A7 6.00% 10/25/2036 Morgan Stanley Capital, Inc., Series 2004-HQ4-X2 0.36% # ^ I/O 04/14/2040 Morgan Stanley Capital, Inc., Series 2005-IQ9-X2 1.21% # ^ I/O 07/15/2056 Nomura Asset Alternative Loan Trust, Series 2006-AP1-A2 5.52% # 01/25/2036 Nomura Home Equity Loan Trust, Series 2006-AF1-A2 5.80% # 10/25/2036 Nomura Home Equity Loan Trust, Series 2007-1-1A1 6.06% # 02/25/2037 Option One Mortgage Loan Trust, Series 2004-3-M3 0.91% # 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS1-A5 5.50% 01/25/2035 Residential Accredit Loans, Inc., Series 2005-QS14-3A3 6.00% 09/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 5.75% 08/25/2036 Residential Asset Securitization Trust, Series 2005-A7-A3 5.50% 06/25/2035 Residential Asset Securitization Trust, Series 2005-A10-A3 5.50% 09/25/2035 Residential Asset Securitization Trust, Series 2005-A11-2A4 6.00% 10/25/2035 Residential Asset Securitization Trust, Series 2005-RS1-AI5 5.41% # 12/25/2034 Residential Asset Securitization Trust, Series 2006-R1-A1 27.36% # I/F 01/25/2046 RFMSI Series Trust, Series 2006-S10 6.00% 10/25/2036 Washington Mutual Mortgage Pass Through Certificates, Series 2005-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 37.92% # I/F 06/25/2037 Washington Mutual Mortgage Securities, Series 2005-C1A-A2 5.15% # ^ 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR14-A6 5.37% # 08/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 2.89% # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A1 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 6.00% 08/25/2037 Total Collateralized Mortgage Obligations (Cost $25,192,658) Corporate Bonds - 25.0% 3M Company, Series D 5.70% 03/15/2037 Abu Dhabi National Energy Company PJSC 6.17% 10/25/2017 AES Corporation 9.50% 11/12/2020 Alfa Bank (Ukraine ISS) 7.88% ^ 09/25/2017 ALROSA Finance S.A. 7.75% ^ 11/03/2020 Altria Group, Inc. 9.25% 08/06/2019 American Express Credit Corporation 2.75% 09/15/2015 American International Group, Inc. 6.40% 12/15/2020 American Tower Corporation 4.50% 01/15/2018 Anheuser Busch Inbev Worldwide 4.13% 01/15/2015 Arcelormittal S.A. Luxembourg 5.38% 06/01/2013 Arcor S.A.I.C 7.25% ^ 11/09/2017 Arrow Electronics, Inc. 3.38% 11/01/2015 AT&T, Inc. 5.35% ^ 09/01/2040 Banco Bonsucesso S.A. 9.25% 11/03/2020 Banco Continental TR 7.38% # ^ 10/07/2040 Banco Cruzeiro do Sul S.A. 8.88% ^ 09/22/2020 Banco International del Peru 5.75% ^ 10/07/2020 Banco Mercantil del Norte, S.A. 6.14% # 10/13/2016 Bancolombia S.A. 6.13% 07/26/2020 Bank of America Funding Corporation 3.70% 09/01/2015 Bank of Moscow (Kuznetski) 6.81% # 05/10/2017 Bank of New York Mellon 2.95% 06/18/2015 Berkshire Hathaway, Inc. 3.20% 02/11/2015 Boeing Company 6.88% 03/15/2039 Boston Properties Ltd. Partnership 5.63% 11/15/2020 Boston Properties Ltd. Partnership 4.13% 05/15/2021 BP Capital Markets P.L.C. 4.75% 03/10/2019 British Telecommunications P.L.C. 5.95% 01/15/2018 Calpine Corporation 7.88% ^ 07/31/2020 CAP S.A. 6.70% ^ 10/25/2017 Celgene Corp. 3.95% 10/15/2020 Citi Bank N.A. 1.75% 12/28/2012 Citigroup, Inc. 6.00% 12/13/2013 Coca Cola Company 3.15% 11/15/2020 Comcast Corporation 5.85% 11/15/2015 Community Health Systems, Inc. 8.88% 07/15/2015 Conagra Foods, Inc. 5.88% 04/15/2014 ConocoPhillips Company 6.50% 02/01/2039 Constellation Brands, Inc. 7.25% 05/15/2017 Corporacion Pesquera Inca S.A.C 9.00% 02/10/2017 Covidien International Finance S.A. 2.80% 06/15/2015 Credit Suisse USA, Inc. 5.38% 03/02/2016 Cricket Communications, Inc. 7.75% ^ 10/15/2020 Crown Castle International Corporation 9.00% 01/15/2015 Daimler Finance North America LLC 6.50% 11/15/2013 Development Bank of Kazakhstan 6.50% 06/03/2020 Development Bank of Kazakhstan 6.00% 03/23/2026 Devon Energy Corporation 6.30% 01/15/2019 Dineequity, Inc. 9.50% ^ 10/30/2018 Dow Chemical Company 8.55% 05/15/2019 Drummond Company, Inc. 7.38% 02/15/2016 EchoStar DBS Corporation 7.75% 05/31/2015 Ege Haina Finance Company 9.50% ^ 04/26/2017 El Paso Corporation 7.00% 06/15/2017 Fideic Chubut Regal 7.75% 07/01/2020 First Data Corporation 11.25% 03/31/2016 Ford Motor Credit Company LLC 7.00% 04/15/2015 Forest Oil Corporation 7.25% 06/15/2019 Frontier Communications Corporation 8.50% 04/15/2020 General Electric Capital Corporation, Series A 3.75% 11/14/2014 Globo Communicacoao E Participacoes S.A. 6.25% 10/20/2049 GMAC, Inc. 7.50% 12/31/2013 Gol Finance 9.25% 07/20/2020 Gold Fields Orogen Holdings 4.88% ^ 10/07/2020 Goldman Sachs Group, Inc. 6.00% 06/15/2020 Grupo Kuo Sab De C.V. 9.75% ^ 10/17/2017 Grupo Papelero Scribe, S.A. 8.88% 04/07/2020 Halliburton Company 6.15% 09/15/2019 Hertz Corporation 7.50% ^ 10/15/2018 Host Marriott, L.P. 6.38% 03/15/2015 Huntsman International LLC 5.50% 06/30/2016 Icici Bank Ltd. 5.75% ^ 11/16/2020 Iirsa Norte Finance Ltd. 8.75% 05/30/2024 International Lease Finance Corporation 8.25% 12/15/2020 Interpublic Group of Companies, Inc. 10.00% 07/15/2017 Ixe Banco S.A. 9.25% 10/14/2020 JBS Finance II Ltd. 8.25% 01/29/2018 JPMorgan Chase & Company 4.95% 03/25/2020 Kellogg Company 7.45% 04/01/2031 Kinder Morgan Energy Partners, LP 6.95% 01/15/2038 Kraft Foods, Inc. 5.38% 02/10/2020 Kroger Company 5.50% 02/01/2013 Medco Health Solutions, Inc. 7.13% 03/15/2018 Metlife, Inc. 5.70% 06/15/2035 Michaels Stores, Inc. 7.75% ^ 11/01/2018 MidAmerican Energy Holdings Company 5.95% 05/15/2037 MMG Fiduc (AES El Salvador) 6.75% 02/01/2016 Morgan Stanley 6.00% 04/28/2015 Motorola, Inc. 6.00% 11/15/2017 National Rural Utilities Cooperative Finance Corporation 10.38% 11/01/2018 News America, Inc. 6.65% 11/15/2037 NII Capital Corporation 10.00% 08/15/2016 NII Capital Corporation 8.88% 12/15/2019 Nova Chemicals Corporation 8.38% 11/01/2016 Novartis Capital Corporation 4.40% 04/24/2020 Omnicom Group, Inc. 4.45% 08/15/2020 Oracle Corporation 3.88% ^ 07/15/2020 Pan American Energy LLC 7.88% 05/07/2021 Panama Canal Railway Company 7.00% 11/01/2026 Pemex Project Funding Master Trust 6.63% 06/15/2035 Petrobras International Finance Company 5.75% 01/20/2020 Petroleum Company of Trinidad and Toago, Ltd. 6.00% 05/08/2022 Petrolum Export, Ltd. 5.27% 06/15/2011 Plains Exploration and Production Company 7.75% 06/15/2015 Pohany Iron and Steel Company 4.25% ^ 10/28/2020 Procter and Gamble Company 5.55% 03/05/2037 Qtel International Finance Ltd. 4.75% 02/16/2021 Royal Caribbean Cruises Ltd. 7.00% 06/15/2013 Royal KPN N.V. 8.38% 10/01/2030 Safeway, Inc. 5.80% 08/15/2012 SCF Capital Ltd. 5.38% ^ 10/27/2017 Simon Property Group L.P. 5.65% 02/01/2020 Sino-Forest Corporation 6.25% ^ 10/21/2017 Smithfield Foods, Inc. 10.00% ^ 07/15/2014 Southern Copper Corporation 5.38% 04/16/2020 Southern Power Company, Series D 4.88% 07/15/2015 Southwest Airlines Company 5.25% 10/01/2014 Supervalu, Inc. 8.00% 05/01/2016 Sydney Airport Finance Company 5.13% ^ 02/22/2021 Telemovil Finance Company Ltd. 8.00% ^ 10/01/2017 Time Warner Cable, Inc. 5.00% 02/01/2020 Transocean, Inc. 6.00% 03/15/2018 Tyco International Group S.A. 8.50% 01/15/2019 United Parcel Service, Inc. 5.13% 04/01/2019 Valero Energy Corporation 6.13% 02/01/2020 VEB Finance Ltd. 6.80% ^ 11/22/2025 Viacom, Inc. 6.25% 04/30/2016 Wachovia Corporation Global 5.50% 05/01/2013 Wal-Mart Stores, Inc. 3.25% 10/25/2020 Waste Management, Inc. 6.13% 11/30/2039 Wellpoint, Inc. 5.25% 01/15/2016 WPE International Cooperatief U.A. 10.38% ^ 09/30/2020 Wynn Las Vegas LLC 7.88% 11/01/2017 Xerox Corporation 5.50% 05/15/2012 YPF Sociedad Anonima 10.00% 11/02/2028 Total Corporate Bonds (Cost $22,882,169) Foreign Government Agency Issues - 0.5% Dubai Electricity and Water Authority 7.38% ^ 10/21/2020 Hydro-Quebec 8.00% 02/01/2013 Korea Development Bank 8.00% 01/23/2014 Total Foreign Government Agency Issues (Cost $443,360) Foreign Government Bonds and Notes - 0.3% Province of Ontario 4.95% 11/28/2016 United Mexican States 5.63% 01/15/2017 Total Foreign Government Bonds and Notes (Cost $339,377) US Government Agency Obligations - 29.5% Federal Home Loan Mortgage Corporation 4.13% 12/21/2012 Federal Home Loan Mortgage Corporation, Series 2750-ZT 5.00% 02/15/2034 Federal Home Loan Mortgage Corporation, Series 3002-SN 6.16% # I/O I/F 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI 6.38% # I/O I/F 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC 5.73% # I/O I/F 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3423-SG 5.39% # I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3582-SA 5.74% # I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3606-CS 6.09% # I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG 6.07% # I/O I/F 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3666-SC 5.52% # I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3666-VZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series U60299 4.00% 11/01/2040 Federal National Mortgage Association 5.25% 08/01/2012 Federal National Mortgage Association 0.80% 09/27/2012 Federal National Mortgage Association 0.70% 10/19/2012 Federal National Mortgage Association 0.55% 11/01/2012 Federal National Mortgage Association, Series 2003-117-KS 6.84% # I/O I/F 08/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 5.75% 08/25/2043 Federal National Mortgage Association, Series 2006-56-SM 6.49% # I/O 07/25/2036 Federal National Mortgage Association, Series 2007-116-BI 5.99% # I/O I/F 05/25/2037 Federal National Mortgage Association, Series 2008-29-ZA 4.50% 04/25/2038 Federal National Mortgage Association, Series 2008-62-SC 5.74% # I/O I/F 07/25/2038 Federal National Mortgage Association, Series 2009-111-SE 5.99% # I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 2009-400-S4 5.19% # I/O 11/25/2039 Federal National Mortgage Association, Series 2009-48-WS 5.69% # I/O 07/25/2039 Federal National Mortgage Association, Series 2010-101-ZH 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-121-SD 4.24% # I/O 10/25/2040 Federal National Mortgage Association, Series 2010-137-VS 14.23% # I/F 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA 4.00% 01/25/2041 Federal National Mortgage Association, Series 2010-31-SA 4.74% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS 4.67% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 2010-35-SP 6.09% # I/O 04/25/2050 Federal National Mortgage Association, Series 2010-35-SV 6.19% # I/O 04/25/2040 Federal National Mortgage Association, Series 2010-59-PS 6.12% # I/O I/F 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC 4.74% # I/O 01/25/2040 Federal National Mortgage Association, Series 2010-64-EZ 5.00% 06/25/2040 Federal National Mortgage Association, Series 2010-99-SG 23.71% # I/F 09/25/2040 Federal National Mortgage Association Pass-Thru, Pool 93114 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool AC1032 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD2177 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0282 5.00% 12/01/2039 Federal National Mortgage Association Pass-Thru, Pool MA0468 5.00% 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0517 4.00% 09/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0587 4.00% 12/01/2030 Government National Mortgage Association, Series 2003-67-SP 6.84% # I/O I/F 08/20/2033 Government National Mortgage Association, Series 2008-82-SM 5.79% # I/O I/F 09/20/2038 Government National Mortgage Association, Series 2010-25-ZB 4.50% 02/16/2040 Total US Government Agency Obligations (Cost $26,788,815) US Government Bonds and Notes - 15.0% United States Treasury Bonds 5.38% 02/15/2031 United States Treasury Bonds 4.38% 11/15/2039 United States Treasury Notes 0.38% 09/30/2012 United States Treasury Notes 2.38% 03/31/2016 United States Treasury Notes 3.38% 11/15/2019 Total US Government Bonds and Notes (Cost $13,984,105) Short Term Investment - 3.3% Fidelity Institutional Government Portfolio 0.02% 1 Total Short Term Investment (Cost $3,016,207) Total Investments - 101.7% (Cost $92,646,691) Liabilities in Excess of Other Assets - (1.7)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of December 31, 2010. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by and under the general supervision of the Fund's Board of Trustees.At December 31, 2010, the value of these securities amounted to $5,583,480 or 6.1% of net assets. 1 Seven-day yield as of December 31, 2010 I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates DoubleLine Emerging Markets Fixed Income Fund Schedule of Investments (Unaudited) December 31, 2010 Principal Amount Security Description Rate Maturity Value $ Corporate Bonds - 89.3% Argentina - 6.7% Arcor S.A.I.C 7.25% ^ 11/09/2017 Fideic Chubut Regal 7.75% 07/01/2020 Pan American Energy LLC 7.88% 05/07/2021 WPE International Cooperatief U.A. 10.38% ^ 09/30/2020 WPE International Cooperatief U.A. 10.38% 09/30/2020 YPF Sociedad Anonima 10.00% 11/02/2028 Brazil - 11.6% Banco Bonsucesso S.A. 9.25% 11/03/2020 Banco Cruzeiro do Sul S.A. 8.88% ^ 09/22/2020 Banco Cruzeiro do Sul S.A. 8.88% 09/22/2020 Braskem Finance Limited 7.00% ^ 05/07/2020 Globo Communicacoao E Participacoes S.A. 6.25% 10/20/2049 Gol Finance 9.25% 07/20/2020 JBS Finance II Ltd. 8.25% ^ 01/29/2018 JBS Finance II Ltd. 8.25% 01/29/2018 Suzano Trading, Ltd. 5.88% ^ 01/23/2021 Telemar Norte Leste S.A. 5.50% ^ 10/23/2020 Voto-Votorantim Overseas Trading Operations N.V. 6.63% 09/25/2019 Chile - 1.4% CAP S.A. 7.38% 09/15/2036 Colbun S.A. 6.00% 01/21/2020 China - 3.2% MCE Finance Limited 10.25% 05/15/2018 Sino-Forest Corporation 10.25% 07/28/2014 Sino-Forest Corporation 6.25% ^ 10/21/2017 Colombia - 2.5% Bancolombia S.A. 6.13% 07/26/2020 Drummond Co, Inc. 7.38% 02/15/2016 Dominican Republic - 4.6% AES Andres Dominicana Ltd. 9.50% 11/12/2020 AES Andres Dominicana Ltd. 9.50% ^ 11/12/2020 Ege Haina Finance Company 9.50% ^ 04/26/2017 Egypt - 0.2% Petrolum Export, Ltd. 5.27% 06/15/2011 El Salvador - 5.1% MMG Fiduc (AES El Salvador) 6.75% 02/01/2016 Telemovil Finance Company Ltd. 8.00% 10/01/2017 Telemovil Finance Company Ltd. 8.00% ^ 10/01/2017 India - 3.0% Icici Bank Ltd. 5.75% ^ 11/16/2020 Reliance Industries, Ltd. 8.25% 01/15/2027 Reliance Industries, Ltd. 6.25% ^ 10/19/2040 Indonesia - 0.3% Indosat Palapa Company B.V. 7.38% ^ 07/29/2020 Israel - 0.8% Israel Electric Corporation Ltd. 7.88% 12/15/2026 Jamicia - 2.2% Digicel Group Ltd. 8.25% 09/01/2017 Kazakhstan - 7.9% Development Bank Of Kazakhstan 6.50% 06/03/2020 Development Bank Of Kazakhstan 6.00% 03/23/2026 HSBK Europe B.V. 7.25% 05/03/2017 Jsc Bank Centercre 8.63% 01/30/2014 Kazakhstan Temir Zholy B.V. 6.38% ^ 10/06/2020 Kazkommerts International B.V. 8.50% 04/16/2013 Kazkommerts International B.V. 7.50% 11/29/2016 KazMunaiGaz Finance Sub B.V. 6.38% ^ 04/09/2021 Mexico - 8.5% Banco Mercantil del Norte, S.A. 6.14% # 10/13/2016 Grupo Kuo Sab De C.V. 9.75% ^ 10/17/2017 Grupo Papelero Scribe, S.A. 8.88% ^ 04/07/2020 Grupo Papelero Scribe, S.A. 8.88% 04/07/2020 Grupo Petrotemex S.A. de C.V. 9.50% 08/19/2014 Ixe Banco S.A. 9.25% ^ 10/14/2020 Ixe Banco S.A. 9.25% 10/14/2020 Mexichem S.A.B. de C.V. 8.75% 11/06/2019 NII Capital Corporation 10.00% 08/15/2016 NII Capital Corporation 8.88% 12/15/2019 Pemex Project Funding Master Trust 6.63% 06/15/2035 Panama - 1.0% Corredor Sur Trust 6.95% 05/25/2025 Panama Canal Railway Company 7.00% 11/01/2026 Peru - 6.4% Banco Continental TR 7.38% # ^ 10/07/2040 Banco De Credito del Peru 6.95% # 11/07/2021 Banco International del Peru 5.75% ^ 10/07/2020 Banco International del Peru 8.50% # ^ 04/23/2070 Corporacion Pesquera Inca S.A.C 9.00% 02/10/2017 Iirsa Norte Finance Ltd. 8.75% 05/30/2024 Qatar - 3.0% Nakilat, Inc. 6.07% 12/31/2033 Qatari Diar Finance 5.00% ^ 07/21/2020 Qtel International Finance Ltd. 4.75% ^ 02/16/2021 Qtel International Finance Ltd. 4.75% 02/16/2021 Russia - 13.6% Alfa Bank 7.88% 09/25/2017 Alfa Bank 7.88% ^ 09/25/2017 ALROSA Finance S.A. 7.75% ^ 11/03/2020 Bank of Moscow (Kuznetski) 6.81% # 05/10/2017 Gaz Capital S.A. 7.29% 08/16/2037 Lukoil International Finance B.V. 6.13% ^ 11/09/2020 Severstal 6.70% ^ 10/25/2017 SB Capital S.A. 5.40% 03/24/2017 SCF Capital Ltd. 5.38% ^ 10/27/2017 VEB Finance Ltd. 6.80% ^ 11/22/2025 VTB Capital S.A. 6.55% ^ 10/13/2020 Singapore - 0.6% Stats Chippac, Ltd. 7.50% 08/12/2015 Temasek Financial, Ltd. 4.30% ^ 10/25/2019 South Africa - 3.1% Gold Fields Orogen Holdings 4.88% ^ 10/07/2020 Myriad International Holdings B.V. 6.38% ^ 07/28/2017 Myriad International Holdings B.V. 6.38% 07/28/2017 Trinidad and Tobago - 1.0% National Gas Company of Trinidad and Tobago 6.05% 01/15/2036 Petroleum Company of Trinidad and Toago, Ltd. 6.00% 05/08/2022 Ukraine - 0.4% Alfa Bank (Ukraine ISS) 13.00% ^ 07/30/2012 United Arab Emirates - 2.2% Abu Dhabi National Energy Company PJSC 6.17% 10/25/2017 Abu Dhabi National Energy Company PJSC 6.25% 09/16/2019 Total Corporate Bonds (Cost $87,207,741) Foreign Government Agency Issues - 1.7% United Arab Emirates - 1.7% Dubai Electricity and Water Authority 7.38% ^ 10/21/2020 Total Foreign Government Agency Issues (Cost $1,787,250) Foreign Government Bonds and Notes - 0.5% Chile - 0.5% Republic Of Chile 3.88% 08/05/2020 Total Foreign Government Bonds and Notes (Cost $509,742) Short Term Investment - 2.4% Fidelity Institutional Government Portfolio 0.02% 1 Total Short Term Investment (Cost $2,394,908) Total Investments - 93.9% (Cost $91,899,641) Other Assets in Excess of Liabilities - 6.1% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of December 31, 2010. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by and under the general supervision of the Fund's Board of Trustees.At December 31, 2010, the value of these securities amounted to $39,660,412 or 40.1% of net assets. 1 Seven-day yield as of December 31, 2010 DoubleLine Multi-Asset Growth Fund Schedule of Investments (Unaudited) December 31, 2010 Principal Amount / Shares Security Description Rate Maturity Value $ Collateralized Mortgage Obligations - 1.0% Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PWR12-A-1 5.55% # 09/11/2038 Total Collateralized Mortgage Obligations (Cost $20,926) Investment Companies - 48.9% Hugoton Royalty Trust iShares Barclays 1-3 Year Credit Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares MSCI EARE Index Fund iShares MSCI Emerging Markets Index Fund PowerShares DB US Dollar Bullish Fund PowerShares QQQ Trust SPDR S&P 500 ETF Vanguard Emerging Markets ETF Vanguard Tax-Managed Balanced Fund iPath Dow Jones-UBS Commodity Index Total Return ETN * SPDR Gold Trust * DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Total Return Bond Fund Total Investment Companies (Cost $979,038) Short Term Investment - 62.5% Fidelity Institutional Government Portfolio 0.02% 1 Total Short Term Investment (Cost $1,252,459) Total Investments - 112.4% (Cost $2,252,423) Liabilities in Excess of Other Assets - (12.4)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of December 31, 2010. 1 Seven-day yield as of December 31, 2010 * Non-Income Producing Summary of Fair Value Disclosure (Unaudited) December 31, 2010 Security Valuation.Domestic and foreign fixed income securities and non-exchange traded derivatives are normally valued on the basis of quotes obtained from brokers and dealers or independent pricing services.Prices obtained from independent pricing services typically use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost; however, securities with a demand feature exercisable by the seller within seven days are generally valued at par.Open-end management investment companies will be valued based upon the reported NAV. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees.The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board.The Valuation Committee is authorized to make all necessary determinations of the fair value of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained are unreliable.As of December 31, 2010, the Funds did not hold securities fair valued by the Valuation Committee. The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted market prices in active markets Level 2 - Quoted prices for similar instruments or inputs derived from observable market data. Directly observable inputs for the life of the financial instrument Level 3 - Unobservable inputs developed using the reporting entity’s estimates and assumptions, which reflect those that market participants would use The following is a summary of the inputs used to value the Fund's investments as of December 31, 2010: Valuation Inputs DoubleLine Total Return Bond Fund Level 1 Short Term Investments Level 2 Collateralized Mortgage Obligations US Government Agency Obligations Total Level 2 Level 3 - Total Valuation Inputs DoubleLine Core Fixed Income Fund Level 1 Short Term Investments Level 2 Collateralized Mortgage Obligations Corporate Bonds Foreign Government Agency Issues Foreign Government Bonds and Notes US Government Agency Obligations US Government Bonds and Notes Total Level 2 Level 3 - Total Valuation Inputs DoubleLine Emerging Markets Fixed Income Fund * Level 1 Short Term Investments Level 2 Corporate Bonds Foreign Government Agency Issues Foreign Government Bonds and Notes Level 3 - Total Valuation Inputs DoubleLine Multi-Asset Growth Fund Level 1 Short Term Investments Level 2 Collateralized Mortgage Obligations Investment Companies Level 3 - Total * See the Schedule of Investments for the investments detailed by country. Since the Funds do not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Funds Trust By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President DateFebruary 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Ronald R. Redell Ronald R. Redell, President DateFebruary 28, 2011 By (Signature and Title)*/s/ Joseph Sullivan Joseph Sullivan, Treasurer DateFebruary 28, 2011 * Print the name and title of each signing officer under his or her signature.
